Judgment, Supreme Court, New York County (Sherman, J.), entered March 19, 1981, which after a nonjury trial dismissed plaintiffs’ complaint and defendant’s counterclaim for ejectment and awarded defendant $13,000 in attorney’s fees, unanimously modified, on the law and on the facts, to reduce the award of counsel fees to $5,000, and otherwise affirmed, without costs. The principal issue on this appeal concerns the trial court’s award to the defendant housing corporation of $13,000 in counsel fees to be payable by the plaintiff lessee. We do not interpret the lease provision to authorize recovery from the lessee of counsel fees incurred in connection with the pursuit of a meritless ejectment action after the lessee had complied with a court order granting defendant the essential relief that it sought. After a review of the record as a whole we find the award of counsel fees to exceed significantly the reasonable value of the services rendered, which we fix herewith at $5,000. Concur — Sandler, J.P., Sullivan, Carro, Markewich and Lupiano, JJ.